 



Exhibit 10.8

GAINSCO, INC.
1445 Ross Avenue, Suite 5300
Dallas, Texas 75202

August 27, 2004

Glenn W. Anderson
5792 Forest Highlands Drive
Fort Worth, Texas 76132

Dear Glenn:

     GAINSCO, INC. (the “Company” or “Employer”) considers it essential to the
best interests of its shareholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the Company
(the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.

     The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
management of the Company and its direct and indirect subsidiaries
(collectively, the “GAINSCO Companies”), including yourself, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a future change in control of the Company,
although no such change is now contemplated.

     In order to induce you to remain in the employ of one or more of the
GAINSCO Companies, and in consideration of your agreement set forth in
Subsection 2(ii) hereof, the Company agrees that you shall receive the severance
benefits set forth in this letter agreement (this “Agreement”) in the event your
employment with all of the GAINSCO Companies is terminated subsequent to a
“Change in Control of the Company” (as defined in Section 2 hereof) under the
circumstances described below.

     1. Term of Agreement. This Agreement shall commence on the date first set
forth above and shall continue in effect through December 31, 2005; provided,
however, that commencing on January 1, 2006 and each January thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless, not later than the September 30 preceding each such January 1, the
Company shall have given notice that it does not wish to extend this Agreement;
provided, further, if a Change in Control of the Company shall have occurred
during the original or extended

1



--------------------------------------------------------------------------------



 



term of this Agreement, this Agreement shall continue in effect for the later of
(i) the original or extended term or (ii) the end of the Post Transaction
Period. The “Post Transaction Period” means a period of twenty-four (24) months
beyond the date on which such Change in Control of the Company occurred.
Notwithstanding the foregoing, in no event shall the term of this Agreement
extend beyond the date that you attain sixty-five years of age.

     2. Change in Control.

          (i) No benefits shall be payable hereunder unless there shall have
been a Change in Control of the Company, as defined below. For purposes of this
Agreement, a “Change in Control of the Company” shall be deemed to have occurred
if, after the date of this Agreement,

               (A) any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(other than an Approved Person (as defined below)) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of a majority or more of the then outstanding Common Stock, par
value $.10 per share, of the Company (“Common Stock”) (such Person, an
“Acquiring Person”); or

               (B) during any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by or affiliated with any Acquiring Person or a Person who
has entered into an agreement with the Company to effect a transaction described
in clauses (A), (C) or (D) of this Subsection) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (“Continuing Directors”) cease for any
reason to constitute a majority thereof; or

               (C) the Company merges or consolidates with any other corporation
or other entity, or another corporation or other entity acquires Common Stock
pursuant to a plan of exchange (within the meaning of Article 5.02 of the Texas
Business Corporation Act, as amended (the “TBCA”)) (a “Share Exchange"), in each
case other than a merger, consolidation or Share Exchange which results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least a majority of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger, consolidation or Share
Exchange; or

               (D) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets other than in the usual
and regular course of business (as defined in Article 5.09B of the TBCA);

2



--------------------------------------------------------------------------------



 



provided, however, that in no event shall any increase in a Person’s Beneficial
Ownership of Common Stock as a result of the acquisition of securities of the
Company by the Company or any of its subsidiaries be deemed a Change in Control
of the Company.

          As used in this Agreement, (w) “Approved Person” means (1) an employee
benefit plan of the Company (or a trustee or other fiduciary holding securities
for such a plan) (collectively, an “Employee Plan”), or (2) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (3) a Person not
less than a majority of whose voting securities are Beneficially Owned by the
Company after giving effect to the transaction, or (4) any of Goff Moore
Strategic Partners, L.P., a Texas limited partnership, Robert W. Stallings,
James R. Reis, First Western Capital, LLC, an Arizona limited liability company,
or any employee, partner, Affiliate or Associate of any of the foregoing
Persons, or (5) any Person who was, directly or indirectly, the Beneficial Owner
of 5% or more of the outstanding Common Stock on the date of this Agreement; (x)
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly, through one or more intermediaries controls, is controlled by or
is under common control with such specified Person (for this purpose the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person whether
through the ownership of voting securities, by contract, or otherwise); (y)
“Associate” means, with respect to any Person, (i) any corporation or entity
(other than the Company or a Subsidiary of the Company) of which such Person is
an officer or partner or is, directly or indirectly, the beneficial owner of
10 percent or more of any class of equity securities, (ii) any trust or other
estate in which such Person has a substantial beneficial interest or as to which
such Person serves as trustee or in a similar fiduciary capacity, and (iii) any
relative or spouse of such Person, or any relative of such spouse, who has the
same home as such Person or who is a director or officer of the Company or any
of its Subsidiaries; and (z) “Subsidiary” means, with respect to any Person, any
corporation or other entity (including partnerships and other business
associations) in which the Person directly or indirectly owns at least a
majority of the outstanding voting securities or other equity interests having
the power, under ordinary circumstances, to elect a majority of the directors,
or otherwise to direct the management and policies, of such corporation or other
entity.

          (ii) For purposes of this Agreement, a “Potential Change in Control of
the Company” shall be deemed to have occurred if (A) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control of the Company, (B) any Person (including the Company) publicly
announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control of the Company, (C) any Person,
other than an Approved Person, who becomes the Beneficial Owner, directly or
indirectly, of 10% or more of the outstanding Common Stock, increases his
Beneficial Ownership of such securities by 5% or more of the Common Stock then
outstanding, or (D) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control of the Company has
occurred. You agree that, subject to the terms and conditions of this Agreement,
in the event of a Potential Change in Control of the Company, you will remain in
the employ of the GAINSCO Companies until the earliest of (1) a date which is
one year after the occurrence of such Potential Change in Control of the
Company, (2) the termination by you of your employment with the GAINSCO
Companies by reason of death, Disability or Retirement as defined in Subsection
3(i), or (3) the occurrence of a Change in Control of the Company.

3



--------------------------------------------------------------------------------



 



     3. Termination Following Change in Control. If a Change in Control of the
Company shall have occurred, you shall be entitled to the benefits provided in
Subsection 4(iii) hereof upon the subsequent termination of your employment
during the Post Transaction Period unless such termination is (A) because of
your death, Disability or Retirement, (B) by any GAINSCO Company for Cause, or
(C) by you other than for Good Reason. You shall not be entitled to any benefits
under this Agreement if your employment terminates prior to the occurrence of
the Change in Control of the Company.

          (i) Disability; Retirement. If, as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties with the GAINSCO Companies for a period of six (6)
consecutive months, and within thirty (30) days after written notice of
termination is given you shall not have returned to the full-time performance of
your duties, your employment may be terminated for “Disability.” Termination by
the GAINSCO Companies or you of your employment based on "Retirement” shall mean
termination with your consent in accordance with The GAINSCO, INC. 401(k) Plan
(the “Retirement Plan”), including any early retirement, generally applicable to
its salaried employees; provided, however, that termination based on
“Retirement” shall not include retirement in conjunction with termination by you
for Good Reason.

          (ii) Cause. Termination by the Company of your employment for “Cause”
shall mean termination upon (A) the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination, by
you for Good Reason as defined in Subsections 3(iv) and 3(iii), respectively)
after a written demand for substantial performance is delivered to you by the
Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or (B) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this
Subsection, no act, or failure to act, on your part shall be deemed “willful”
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of conduct set forth above
in clauses (A) or (B) of the first sentence of this Subsection and specifying
the particulars thereof in detail.

          (iii) Good Reason. You shall be entitled to terminate your employment
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without your express written consent, the occurrence after a Change in Control
of the Company of any of the following circumstances unless, in the case of
paragraph (A), such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination, as defined in Subsections
3(v) and 3(iv), respectively, given in respect thereof:

      (A) the assignment to you of duties inconsistent with your employment
status as President and Chief Executive Officer immediately prior to the Change
in Control of the

4



--------------------------------------------------------------------------------



 



Company or a substantial adverse alteration in the nature or status of your
responsibilities from those in effect immediately prior to the Change in Control
of the Company;

      (B) the failure (i) to pay to you the base salary to which you are
entitled pursuant to Section 4(a) of your Employment Agreement entered into with
the Company effective as of April 17, 1998 (your “1998 Employment Agreement”),
(ii) to pay to you the bonus to which you are entitled under Section 2(a) of
your Waiver and First Amendment to Employment Agreement dated as of August 27,
2004 (the “First Amendment”) with the Company or (iii) to deliver the Common
Stock to which you are entitled under the Restricted Stock Agreement provided in
Section 3(b) of the First Amendment; or

      (C) the relocation of the Company’s principal executive offices to a
location outside of the Dallas/Fort Worth, Texas metroplex (or, if different,
the metropolitan area in which such offices are located immediately prior to the
Change in Control of the Company) or the Company’s requiring you to be based
anywhere other than the Company’s principal executive offices except for
required travel on the Company’s business to an extent substantially consistent
with your present business travel obligations.

Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness.

          (iv) Notice of Termination. Any purported termination of your
employment by Employer or by you shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 6 hereof. For
purposes of the Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

          (v) Date of Termination, Etc. “Date of Termination” shall mean (A) if
your employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Subsection (ii) or (iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of termination pursuant to Subsection (ii) above
shall not be less than thirty (30) days, and in the case of a termination
pursuant to Subsection (iii) above shall not be less than fifteen (15) nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given); provided that if within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this proviso), the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay you your full compensation in effect when the notice giving rise to the
dispute was given (including, but not

5



--------------------------------------------------------------------------------



 



limited to, base salary) and continue you as a participant in all compensation,
benefit and insurance plans in which you were participating whether or not
specifically referenced in this Agreement when the notice giving rise to the
dispute was given, until the dispute is finally resolved in accordance with this
Subsection. Amounts paid under this Subsection are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement, except as provided in Subsection
4(iii)(B) below.

     4. Compensation upon Termination or During Disability. Following a Change
in Control of the Company and upon termination of your employment or during a
period of Disability, you shall be entitled to the following benefits:

          (i) During any period that you fail to perform your full-time duties
with the Company as a result of incapacity due to physical or mental illness,
you shall continue to receive your salary at the rate in effect at the
commencement of such period, together with all other compensation and benefits
payable to you during such period, until this Agreement is terminated pursuant
to Section 3(i) hereof. Thereafter, or in the event your employment shall be
terminated by the Company or by you for Retirement, or by reason of your death,
your benefits shall be determined under the Company’s retirement, insurance and
other compensation plans and programs then in effect in accordance with the
terms of such programs.

          (ii) If your employment shall be terminated by Employer for Cause or
by you other than for Good Reason, Disability, death or Retirement, Employer
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation or benefit plan of any of the
GAINSCO Companies at the time such payments are due, and no GAINSCO Company
shall have any further obligations to you under or in respect of this Agreement.

          (iii) If your employment by Employer shall be terminated (a) by
Employer other than for Cause, Retirement or Disability or (b) by you for Good
Reason, then you shall be entitled to the benefits provided below:

               (A) Employer shall pay you your full base salary through the Date
of Termination at the higher of (i) the rate in effect at the time Notice of
Termination is given or (ii) the rate in effect at the time of the occurrence of
the Change in Control of the Company, plus all other amounts that have accrued,
and to which you are entitled, under any compensation plan of the Company, at
the time such payments are due, except as otherwise provided below; and

               (B) in lieu of any further salary payments to you for the period
subsequent to the Date of Termination, Employer shall pay as severance pay to
you a lump sum cash severance payment in an amount equal to 200% of your annual
base salary in effect at the time the Change in Control of the Company occurred;
provided, however, that (x) you shall not be entitled to receive such severance
payment in the event that you are entitled to receive the amount determined
pursuant to Section 6(b)(ii) of your 1998 Employment Agreement and (y) any such
payment shall be conditioned upon your execution and delivery to Employer of a
Separation Agreement and General Release substantially in the form attached
hereto as Exhibit “A” (the “Separation Agreement”). Employer shall have no
obligation

6



--------------------------------------------------------------------------------



 



whatsoever to pay any severance pay or other amount to you pursuant to this
Subsection 4(iii)(B) unless and until you have executed and delivered the
Separation Agreement. Notwithstanding any other provisions of this Agreement, in
the event that any payment or benefit received or to be received by you in
connection with a Change in Control of the Company or the termination of your
employment (whether payable pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, its successors, any Person
whose actions result in a Change in Control of the Company or any Person
affiliated with (or which, as a result of the completion of the transactions
causing a Change in Control of the Company, will become affiliated with) the
Company or such Person within the meaning of section 1504 of the Internal
Revenue Code of 1986, as amended (the “Code”) (all such payments and benefits
being hereinafter called the “Severance Payments”) would not be deductible (in
whole or in part), by the Company, Employer, an affiliate or any Person making
such payment or providing such benefit as a result of section 280G of the Code,
then, to the extent necessary to make such portion of the Severance Payments
deductible (and after taking into account any reduction in the Severance
Payments provided by reason of section 280G of the Code in such other plan,
arrangement or agreement), (A) the cash Severance Payments shall first be
reduced (if necessary, to zero), and (B) all other non-cash Severance Payments
shall next be reduced. For purposes of this limitation, (i) no portion of the
Severance Payments, the receipt or enjoyment of which you shall have effectively
waived in writing prior to the Date of Termination, shall be taken into account,
(ii) no portion of the Severance Payments shall be taken into account which, in
the opinion of tax counsel selected by the Company’s independent auditors does
not constitute a “parachute payment” within the meaning of section 280G(b)(2) of
the Code, including by reason of section 280G(b)(4)(A) of the Code, (iii) the
Severance Payments shall be reduced only to the extent necessary so that the
Severance Payments (other than those referred to in clauses (i) or (ii)) in
their entirety constitute reasonable compensation for services actually rendered
within the meaning of section 280G(b)(4)(B) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of tax counsel referred to
in clause (ii); and (iv) the value of any non-cash benefit or any deferred
payment or benefit included in the Severance Payments shall be determined by the
Company’s independent auditors in accordance with the principles of sections
280G(d)(3) and (4) of the Code.

               (C) the payments provided for in paragraphs (A) and (B) above
shall be made not later than the 30th day following the Date of Termination;
provided, however, that if the amount of such payment cannot be finally
determined on or before such day, Employer shall pay to you on such day an
estimate, as determined in good faith by Employer, of the minimum amount of such
payment and shall pay the remainder of such payment (together with interest at
the rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the 60th day after the Date
of Termination; and provided, further, that notwithstanding anything to the
contrary contained in this Agreement, the payments provided for in paragraph (B)
above shall not be made any earlier than the eleventh (11th) day following your
execution (without revocation) of the Separation Agreement. In the event that
the amount of any estimated payment exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by Employer to you,
payable on the fifth business day after demand by Employer (together with
interest at the rate provided in section 1274(b)(2)(B) of the Code).

7



--------------------------------------------------------------------------------



 



          (iv) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to Employer, or otherwise.

          (v) In addition to all other amounts payable to you under this
Section 4, you shall be entitled to receive all benefits payable to you, at the
respective time or times such payments are due, under the Retirement Plan(s),
and any other plan or agreement relating to retirement benefits.

     5. Successors: Binding Agreement. (i) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place, unless the successor’s obligations to so perform are
clearly established under applicable law. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle you to compensation from
Employer in the same amount and on the same terms as you would be entitled to
hereunder if you terminate your employment for Good Reason following a Change in
Control of the Company, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

          (ii) This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with terms of this Agreement to your devisee, legatee or other designee or, if
there is no such designee, to your estate.

     6. Guarantee. The Company hereby unconditionally guarantees payment and
performance in full of all obligations of Employer under this Agreement and any
renewals or extensions hereof. This guarantee is a continuing guarantee and may
not be revoked by the Company without your written consent and shall expire only
when this Agreement and all renewals or extensions of it have terminated.

     7. Notice. For the purpose of this Agreement, notices and other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:

8



--------------------------------------------------------------------------------



 



If to the Company:

1445 Ross Avenue, Suite 5300
Dallas, TX 75202
Attn: President

If to you:

5792 Forest Highlands Drive
Fort Worth, Texas 76132

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

     8. Entire Agreement; Modification. THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS, WHETHER WRITTEN OR ORAL, BETWEEN YOU, ON THE ONE HAND, AND ANY OF
THE PARTIES TO THIS AGREEMENT OR ANY OTHER GAINSCO COMPANY, ON THE OTHER HAND,
ONLY WITH RESPECT TO ITS SPECIFIC SUBJECT MATTER (INCLUDING WITHOUT LIMITATION
ANY PRIOR AGREEMENT OR UNDERSTANDING WITH RESPECT TO A CHANGE IN CONTROL
(HOWEVER THEREIN DEFINED OR UNDERSTOOD) OF THE COMPANY) AND CONSTITUTES A
COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS OF THE AGREEMENT AMONG THE PARTIES
WITH RESPECT TO ITS SPECIFIC SUBJECT MATTER; PROVIDED, HOWEVER, THAT THIS
AGREEMENT DOES NOT SUPERCEDE SECTION 6(C) OF YOUR 1998 EMPLOYMENT AGREEMENT. IN
THE EVENT THAT YOU ARE PARTY TO AN EMPLOYMENT AGREEMENT WITH ANY GAINSCO COMPANY
THAT PROVIDES FOR ANY PAYMENT TO YOU UPON A CHANGE IN CONTROL (HOWEVER THEREIN
DEFINED OR UNDERSTOOD), YOU SHALL BE ENTITLED TO THE GREATER OF THE PAYMENT DUE
TO YOU THEREUNDER OR UNDER THIS AGREEMENT, BUT NOT TO PAYMENTS BOTH THEREUNDER
AND UNDER THIS AGREEMENT. THIS AGREEMENT MAY NOT BE AMENDED, SUPPLEMENTED, OR
OTHERWISE MODIFIED EXCEPT BY AN AGREEMENT IN WRITING AND SIGNED BY YOU AND SUCH
OFFICER AS MAY BE DULY AUTHORIZED TO ACT ON THE COMPANY’S BEHALF.

     9. Applicable Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections.

     10. Tax Withholding. Any payments provided for hereunder shall be paid net
of any applicable withholding required under federal, state or local law.

     11. Validity; Survival. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. The
obligations of the Company and Employer under Subsections 4(i), 4(ii) and 4(v)
shall survive the expiration of the term of the Agreement.

9



--------------------------------------------------------------------------------



 



     12. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

     13. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Tarrant
County, Texas in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that you shall be entitled to
seek specific performance or your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

     If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

10



--------------------------------------------------------------------------------



 



            Sincerely,


GAINSCO, INC.
      By:   /s/ John H. Williams         John H. Williams        Chairman of the
Compensation Committee of the Board of Directors of GAINSCO, INC.     

Agreed to effective the
27th day of August, 2004

/s/ Glenn W. Anderson


--------------------------------------------------------------------------------

                  Glenn W. Anderson

11



--------------------------------------------------------------------------------



 



EXHIBIT “A”

SEPARATION AGREEMENT AND GENERAL RELEASE

     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) dated as
of the                    day of                   , 20                    (the
“Effective Date”), is by and between                    (“Employee”), and
GAINSCO, INC., a Texas corporation (the “Company” or "Employer”).

     WHEREAS, Employee and Employer desire to terminate their relationship on an
amicable basis;

     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

     1. Definitions. All capitalized terms used but not otherwise defined in
this Agreement are used with the same meaning as in the letter agreement dated
August 27, 2004 among Employee and the Company (the “Change in Control
Agreement”).

     2. Termination of Employment. Employee and Employer hereby terminate by
mutual consent the employment of Employee by Employer and any other GAINSCO
Companies effective as of the Effective Date. Employee hereby resigns any and
all positions and directorships he holds with Employer and any other GAINSCO
Companies effective as of the Effective Date.

     3. Release. Employee hereby irrevocably and unconditionally releases and
forever discharges the Company, each of the GAINSCO Companies, and each of their
respective subsidiaries and other affiliated companies and their respective
agents, employees, representatives, officers, directors, shareholders, trustees
and attorneys, past and present, and the heirs, successors and assigns of all of
the foregoing (collectively, the “Released Parties”) from any and all debts,
liabilities, claims, demands, actions or causes of action, suits, judgments or
controversies of any kind whatsoever (except as set forth below and except for
workers’ compensation claims and claims for vested benefits payable under
employee benefit plans covering Employee) (collectively, the “Claims”) against
the Released Parties, that now exist or that may arise in the future out of any
matter, transaction or event occurring prior to or on the Effective Date,
including without limitation, any claims of breach of contract or for retirement
or severance or other termination pay (except as set forth in Section 4 below),
or claims of harassment or discrimination (for example, on the basis of age,
sex, race, handicap, disability, religion, color or national origin) under any
federal, state or local law, rule or regulation, including, but not limited to
the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621, et seq.
Employee further agrees not to file or bring any claim, suit, civil action,
complaint, arbitration or administrative action in any city, state or federal
court or agency or arbitration tribunal with respect to any Claim.

     4. Consideration. In consideration of Employee’s execution of this
Agreement, Employee shall be entitled to receive from Employer as a one-time
severance payment (the “Severance Payment") the amount specified in Section
4(iii)(B) of the Change in Control Agreement. Employee acknowledges that no
other promise or agreement of any kind has been made to Employee or with
Employee by any Person whatsoever to cause Employee to sign this

1



--------------------------------------------------------------------------------



 



Agreement. Employee further acknowledges and agrees that the Severance Payment,
together with the other consideration provided for in the Change in Control
Agreement, shall constitute full accord and satisfaction of all severance
obligations in connection with Employee’s employment, except that the parties
agree that Employee’s execution of this Agreement shall not affect any rights
which Employee may have pursuant to Employee’s 1998 Employment Agreement, the
First Amendment thereto or any other written agreement, policy, plan or program
of any GAINSCO Company providing employee benefits (including under any stock
option agreements), which rights shall be governed by the terms thereof.

     5. No Disparagement. Employee agrees that he or she will refrain from
speaking ill of or making any disparaging comment about any GAINSCO Company or
any employee or member of management of any GAINSCO Company, following the
termination of Employee’s employment.

     6. No Solicitation. For a period of eighteen (18) months following the
Effective Date of this Agreement, Employee agrees not to (i) divert or solicit
the business or patronage of any customer, insured, or general agent of any
GAINSCO Company for any purpose competitive with any ongoing business line or
venture in which any GAINSCO Company is engaged as of the Effective Date of this
Agreement, or (ii) solicit or encourage any officer or employee of any GAINSCO
Company to leave its employ.

     7. Confidential Information and Trade Secrets. As used herein,
“Confidential Information” means any data or information that is competitively
sensitive and not generally known by the public including, but not limited to,
the business plans, lists of customers, insureds, prospective customers and
prospective insureds, training manuals, product development plans, unit-based
provider reimbursement systems, bidding and pricing procedures, market plans and
strategies, projections, internal performance statistics, financial data,
confidential personnel information concerning employees of any of the GAINSCO
Companies, operational or administrative plans, policy manuals, and terms and
conditions of contracts and agreements of the Company, Employer or any GAINSCO
Company. The term “Confidential Information” shall not apply to information
which is (i) already in Employee’s possession (unless such information was
obtained by Employee in the course of Employee’s employment) or (ii) required to
be disclosed by any applicable law or by an order of a court of competent
jurisdiction. Employee recognizes and acknowledges that the Confidential
Information constitutes valuable, special and unique assets of Employer and its
affiliates. Until such time as it may cease to be Confidential Information
through no act of Employee in violation of this Agreement, Employee will not use
or disclose any Confidential Information.

     8. Disclaimer of Liability. Employee acknowledges that this Agreement shall
not in any way be construed as an admission by any of the Released Parties of
any wrongful or illegal act against Employee or any other person, and that the
Released Parties expressly disclaim any liability of any nature whatsoever
arising from or related to the subject of this Agreement.

     9. COMPETENCY. EMPLOYEE ACKNOWLEDGES THE FOLLOWING:



a.   THAT HE OR SHE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS
AGREEMENT AND THEIR LEGAL EFFECTS;

2



--------------------------------------------------------------------------------



 



b.   THAT HE OR SHE IS COMPETENT TO EXECUTE THIS AGREEMENT;   c.   THAT IT IS
EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT RELIANCE UPON ANY STATEMENT OR
REPRESENTATION OF ANY RELEASED PARTY OR ITS REPRESENTATIVES;   d.   THAT THIS
AGREEMENT IS WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY HIM OR HER OR BY
THE AVERAGE INDIVIDUAL ELIGIBLE TO PARTICIPATE IN THIS PROGRAM;   e.   THAT HE
OR SHE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING
THIS AGREEMENT AND THAT HE OR SHE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF HIS CHOICE REGARDING THIS AGREEMENT;   f.   THAT EMPLOYEE DOES NOT
WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE THIS AGREEMENT IS EXECUTED;
  g.   THAT EMPLOYEE WAIVES RIGHTS OR CLAIMS UNDER THIS AGREEMENT ONLY IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE
EMPLOYEE WAS ALREADY ENTITLED;   h.   [THAT HE OR SHE HAS BEEN PROVIDED THE
MATERIALS REGARDING THE CLASS, UNIT, OR GROUP OF INDIVIDUALS ELIGIBLE FOR THIS
COMPENSATION AND THE TIME LIMITS APPLICABLE TO SUCH PROGRAM;] [This clause to be
included if required by or advisable under applicable law.]   i.   [THAT HE OR
SHE HAS BEEN PROVIDED THE JOB TITLES AND AGES OF ALL INDIVIDUALS ELIGIBLE OR
SELECTED FOR THE PROGRAM AND THE AGES OF ALL INDIVIDUALS IN THE SAME JOB
CLASSIFICATION OR ORGANIZATIONAL UNIT WHO ARE NOT ELIGIBLE OR SELECTED FOR THE
PROGRAM;] [This clause to be included if required by or advisable under
applicable law.]   j.   THAT HE OR SHE HAS HAD A PERIOD OF AT LEAST 21 DAYS [or
45 days, if required by or advisable under applicable law] WITHIN WHICH TO
CONSIDER THIS AGREEMENT;   k.   THAT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE
EXECUTION OF THIS AGREEMENT, EMPLOYEE MAY REVOKE THIS AGREEMENT AND IT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR SUCH
LATER DATE AS PROVIDED FOR HEREIN.

3



--------------------------------------------------------------------------------



 



     10. Parties in Interest. This Agreement is for the benefit of the Released
Parties and shall be binding upon Employee and his representatives and heirs.

     11. Governing Law. This Agreement and the rights and obligations of
Employee hereunder shall be governed by and construed and enforced in accordance
with the substantive laws of the State of Texas.

     12. Amendment. This Agreement may not be clarified, modified, changed or
amended except in writing and signed by Employee and Employer or a
successor-in-interest of Employer.

     13. Enforcement of Laws. Nothing in this Agreement affects the rights and
responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this waiver does not
affect Employee’s right to file a charge or participate in an investigation or
proceeding with the Commission. However, Employee waives any rights or claims,
known or unknown, to participate in any recovery under any proceeding or
investigation by the Equal Employment Opportunity Commission or any state or
local commission concerned with the enforcement of anti-discrimination laws

     14. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision never comprised a part hereof; and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision, and there
shall be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

[Intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

         
 
  EMPLOYEE:  
 
   

 

--------------------------------------------------------------------------------

Glenn W. Anderson  
 
        THE COMPANY
 
            GAINSCO, INC.
 
       

  By:    

 

--------------------------------------------------------------------------------

    ______________________, its ________

5